IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-23,125-05


EX PARTE WILSON EMELSY BROWN, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 729 IN THE 39th DISTRICT COURT

FROM KENT COUNTY



 Per curiam.

O R D E R


	This is an application for a writ of habeas corpus that was transmitted to this Court by the
clerk of the trial court pursuant to the provisions of Article 11.07, Section 3, of the Texas Code
of Criminal Procedure.  Ex Parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). 
Applicant was convicted of aggravated sexual assault and his sentence was assessed at thirty
years' confinement.  No direct appeal was taken. 
	After a review of the record, we find Applicant's claims that challenge the denial of his
release to parole are denied.  Applicant's remaining claim is dismissed pursuant to Article 11.07,
§ 4 of the Code of Criminal Procedure.
Filed: September 16, 2009
Do not publish